Citation Nr: 0918611	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an initial rating in excess of 30 percent 
for traumatic arthritis of the left knee.

3.  Entitlement to an initial rating in excess of 30 percent 
for left hip replacement.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty for training from April 
1967 to August 1967 and from June 1970 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts and a May 2005 RO rating decision of 
the VA RO in St. Petersburg, Florida.  Jurisdiction over the 
case was subsequently returned to the Boston RO.


REMAND

In his substantive appeals on the three issues before the 
Board the Veteran requested a personal hearing before the 
Board at the RO; see VA Forms 9 received in August 2004 (left 
knee disability), November 2006 (bilateral hearing loss) and 
March 2008 (left hip disability).  Because such hearings are 
scheduled by the RO, this case is REMANDED to the Boston RO 
via the Appeals Management Center in Washington, D.C., for 
the following action:

The RO should schedule the Veteran for a 
hearing before the Board at the RO in 
accordance with the docket number of the 
Veteran's appeal.  

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




